  Case: 1:19-cv-00900-MRB-SKB Doc #: 4 Filed: 12/23/19 Page: 1 of 1 PAGEID #: 18




                                    Southern District of Ohio


        JASON TOWBRIDGE

                 v.                                  Case No.   1:19-CV-0900-MRB-SKB
GRAHAM PACKAGING COMPANY, L.P.




 Defendant Graham Packaging PET Technologies, Inc.                                                 .


     12/23/19                                                         /s/ Drew M. Hicks


                                                                  Drew M. Hicks (0076481)

                                                                Keating Muething & Klekamp, PLL
                                                                 One East 4th Street, Suite 1400
                                                                      Cincinnati, Ohio 45202




                                                                     dhicks@kmklaw.com
                                                                         E-mail address

                                                                        (513) 579-6400


                                                                        (513) 579-6457
